Citation Nr: 0901214	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent 
prior to September 4, 2008.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD since September 4, 2008.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 2008 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

As noted in the January 2008 Board remand, the veteran has 
raised the issue of entitlement to hypertension as secondary 
to his service-connected PTSD.  Subsequently, in November 
2008, he has also submitted a claim of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  These issues are referred to the RO 
for initial development and adjudication.   

In correspondence received in November 2008, the veteran also 
submitted his notice of disagreement with the effective date 
assigned for the 50 percent disability rating awarded for his 
service-connected PTSD in an October 2008 rating decision.  
He contends that the 50 percent disability should be 
effective from October 9, 2002, the date he filed his initial 
claim for service connection for PTSD.  As the veteran is 
currently appealing the initial ratings assigned since 
service connection was granted for PTSD, the Board has 
jurisdiction to determine whether the veteran is entitled to 
a 50 percent or higher disability rating since service 
connection was established, effective October 9, 2002.  
Hence, the Board essentially has jurisdiction to determine 
whether an earlier effective date is warranted for the 
veteran's current 50 percent disability in its determination 
of his perfected appeal for increased initial disability 
ratings for service-connected PTSD.  As the veteran can 
appeal the subsequent determinations, it is unnecessary to 
remand his appeal of the effective date assigned for the 50 
percent rating for PTSD for issuance of a statement of the 
case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to September 4, 2008, the veteran's service-
connected PTSD is manifested by symptoms including survivor 
guilt, intermittent sleep disturbance, intermittent 
nightmares, intrusive recollections, irritability, emotional 
numbing and social isolation that result in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but do not cause occupational and social impairment, 
with reduced reliability and productivity; there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks occurring more than once a week, 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking or difficulty establishing and 
maintaining effective work and social relationships 
attributed to his PTSD alone.

3.  Since September 4, 2008, the veteran's service-connected 
PTSD is manifested by symptoms of vague suicidal ideation, 
sleep disturbance, intrusive recollections, nightmares, 
irritability and anger, hyperstartle response, avoidant 
behavior, and resulted in occupational and social impairment 
with reduced reliability and productivity; there is no 
evidence of thought disorder, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, near 
continuous panic attacks, disorientation, or inability to 
work or to maintain interpersonal relationships attributed to 
his PTSD.


CONCLUSIONS OF LAW

1.  Prior to September 4, 2008, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2008).

2.  Since September 4, 2008, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in January 2004 in this case, the RO sent 
the veteran a letter, dated in October 2002, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in a February 2008 notice letter, 
after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the February 2008 notice letter had 
been sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a February 2005 statement of the case (SOC) and June 
2005 and October 2008 supplemental statements of the case.  
These documents informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Along with the 
February 2005 SOC, the RO again sent the veteran notice of 
how disability ratings and effective dates are assigned.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA examination reports and medical 
records dated through September 2008 are on file, as well as 
private treatment records and documentation from the Social 
Security Administration (SSA).  The veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the veteran VA psychiatric 
examinations during the course of his appeal.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling, prior to September 4, 2008, and as 50 
percent disabling effective from September 4, 2008, under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Prior to September 4, 2008

Private treatment records, dating from April 1997 to July 
2004, show the veteran complained primarily of depression and 
anxiety and was noted to have a history of depression as 
early as October 1997.  He was initially diagnosed with PTSD 
in January 2000.  Thereafter, private treatment records and 
evaluations indicate diagnoses including depression, 
dysthymic disorder, adjustment disorder, mood disorders, and 
personality disorders in addition to PTSD.  June and July 
2004 letters from a private treating psychologist indicate 
that the psychologist believed the veteran was unable to 
continue to work in a stressful work environment without 
"jeopardizing the quality of his work and his own 
psychological and physical health" as a result of his 
diagnosed disabilities which included PTSD, a mood disorder 
and rule-out personality disorder with both paranoid and 
passive-aggressive traits.  An October 2004 psychiatric 
evaluation, conducted for SSA, indicates that the veteran had 
diagnosed dysthymic disorder versus depression with histories 
of PTSD and alcohol dependence (in full remission) and 
assigned a GAF score of 70.

VA treatment records, dating from October 2003 to April 2008, 
show the veteran complained of depression, survivor guilt, 
nightmares, flashbacks, intermittent sleep problems and 
social isolation.  The diagnosis was PTSD with occasional 
diagnoses including either depression or alcohol dependence 
in remission and GAF scores during this entire period were 
generally assessed as 65 or 70, with the exception of 
October, November and December 2004 treatment records 
indicating a GAF of 55 and an April 2008 treatment record 
showing a GAF of 60.  The October, November and December 2004 
treatment records show the veteran was experiencing 
interrupted sleep, poor concentration, and chronic passive 
suicidal thoughts without current plans.  However, he denied 
hallucinations, delusions, suicidal or homicidal ideations at 
that time, and there was no evidence of a thought process 
disorder.  The April 2008 treatment record notes that the 
veteran was experiencing survivor guilt, nightmares, and 
flashbacks on the 37th anniversary of 9 deaths in his platoon 
in Vietnam.

In October 2003, the veteran underwent VA psychiatric 
examination.  At that time he complained of having frequent 
intrusive thoughts of Vietnam, being irritable and angry, 
startling easily, being socially isolated and feeling 
claustrophobic.  He denied having nightmares at that time and 
stated he had never been suicidal.  He also denied any 
problems at work and gave a history of being married to his 
4th wife.  He described his marriage as fair and indicated 
that he and his wife had not been intimate for 2 years.  He 
had 3 children as a result of 2 of his prior marriages.  He 
reported difficulty getting close or intimate with anyone.  
Examination results revealed the veteran to be neatly dressed 
and groomed.  He was pleasant and cooperative and described 
as very quiet and mild mannered.  There was no evidence of 
thought process or communication impairment and his speech 
was relevant, logical and goal-directed and spoken at a 
normal rate, and flow, although quiet in tone.  He tended to 
be thoughtful, cautious, and deliberate in his speech 
pattern.  There was no evidence of hallucinations or 
delusions, or history of suicidal or homicidal thoughts, 
ideas, plans or intent.  There was no gross evidence of 
memory loss or impairment.  Likewise, there was no evidence 
of obsessive or ritualistic behavior or of panic attacks.  
However, he did have a history of claustrophobia and anxiety 
in close spaces.  The examiner found no current evidence of 
depression, but did note mild anxiety provoked by some 
intrusive thoughts and discussion of emotional events.  It 
was also noted that the veteran was currently being treated 
with high does of an antidepressant.  His impulse control was 
adequate and there was no history of sleep impairment.  The 
examiner opined that the veteran mainly exhibited intense 
feelings of survivor guilt and emotional restriction with 
feelings of emotional numbing and intrusive thoughts that 
triggered his feelings of guilt.  The diagnoses included 
chronic PTSD, and past history of alcohol abuse in complete 
remission.  The assessed GAF score was 65.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Code 9411, prior to September 4, 2008.  38 C.F.R. 
§ 4.7.  Specifically, the medical evidence is negative for 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; impaired cognition, judgment, or abstract thinking.  
Although the veteran reports frequent nightmares and sleep 
disturbance intermittently and intrusive thoughts and 
survivor's guilt frequently, and the objective evidence 
indicates he experienced sleep disturbance, depressed mood, 
frequent flashbacks and nightmares, and that he also 
experienced passive suicidal thoughts for approximately 3 
months from October to December 2004, the overwhelming 
objective evidence does not support the conclusion that it 
significantly impacts his ability to work.  Although the 
veteran has been unemployed and receiving SSA disability 
since November 2004, the objective psychiatric examinations 
do not show evidence of sustained social and occupational 
impairment prior to September 4, 2008, to support a higher 
evaluation.  In this respect, the Board acknowledges that a 
November 2004 SSA document indicating that the veteran was 
found to be disabled beginning in November 2004 as a result 
of diagnosed anxiety related disorders, which included PTSD, 
and personality disorders.  However, there is no evidence of 
significantly reduced reliability or productivity resulting 
from his diagnosed PTSD alone.  Although he is somewhat 
socially detached, he has remained married to his 4th wife 
for the duration of his appeal and reports being involved 
with his church.  There is no other evidence of social 
impairment that would warrant an increased evaluation.  
Moreover, social impairment alone may not be a basis for the 
disability rating.  38 C.F.R. § 4.126(b).  Further, the 
objective findings reported on mental status examination, 
including coherent thought process, and adequate 
communication with no delusions or hallucinations, do not 
support the conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a 61-70 GAF score reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging between 51-
60 reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) 
(cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  The 
veteran's GAF scores ranging predominantly from 65 to 70 
denote some mild symptoms or some difficulty in social, 
occupational or school functioning.  His GAF scores of 55, 
assessed infrequently, are indicative of no more than 
moderate symptoms.  

But more importantly, the objective findings regarding the 
veteran's psychiatric symptoms on mental status examination, 
including coherent thought process, without objective 
evidence of flattened affect, speech impairment, frequent 
panic attacks, impaired judgment, impaired abstract thinking 
or more than minor memory impairment do not support the 
conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation prior to September 
4, 2008, under DC 9411.

In reaching this conclusion, the Board acknowledges the 
veteran's belief that he is unable to work because of his 
PTSD symptoms and that his symptoms are more severe than the 
current disability ratings reflect.  However, the Board finds 
more probative the examiner's psychiatric opinion in the 
October 2003 VA examination report.  Initially, the VA 
examiner reviewed the veteran's claims file as well as 
examined him and noted his relevant history and complaints.  
Further, the VA examiner, provided a GAF score, based solely 
on the veteran's service-connected PTSD.  See Nieves-
Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 1, 2008) 
(a medical opinion may not be discounted solely because the 
examiner did not review the claims file).  Finally, while the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For these reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for PTSD prior to September 4, 2008.  
38 C.F.R. § 4.3.  The appeal is denied.  



Since September 4, 2008

The veteran again underwent VA psychiatric examination on 
September 4, 2008.  At that time he reported that he felt 
depressed, assessing his level of depression at 8, with 10 
being the most severe level.  He also reported being agitated 
and easily upset with feelings of anger when his wife fought 
with him.  He had vague suicidal ideation and reported 
feelings of guilt/shame, social isolation and loss of 
motivation, as well as some short-term memory problems.  He 
complained of occasional problems making decisions and 
occasional feelings of panic.  He also reported some 
compulsive behaviors associated with bathing, sometimes as 
often as 4 to 5 times a day.  The veteran reported that his 
4th marriage was experiencing difficulty in the last 6 months 
and that his wife was considering divorce.  He stated that he 
had a loss of sexual interest.  He further reported having 
good relationships and frequent contact with all of his 
children by previous marriages and his grandchildren, as well 
as with his step-son and one of his brothers.  Most of his 
social activity was through his church.  In addition to 
attending church, he and his wife were involved in a regular 
Bible study and he was actively involved in the church's 
prison ministry.  The examiner noted that the veteran 
acknowledged that he stopped working at his job of 33 years 
at the recommendation of his mental health providers because 
of his difficulty managing the stressors of the job in 
combination with his increased hypertension.  He also 
acknowledged that he only received one verbal reprimand 
during his employment and that he had volunteered for 
additional responsibilities to become a union steward.  He 
never considered seeking other employment or utilizing 
vocational rehabilitation.  

Mental status examination indicated that the veteran was 
clean, neatly groomed and appropriately dressed.  He appeared 
restless, but was cooperative and attentive.  His speech was 
unremarkable, but his affect was described as constricted, 
blunted and flat, while his mood was described as anxious and 
depressed.  There were no significant deficits with his 
concentration or attention.  He was oriented to time, place, 
and person.  His thought process and thought content were 
both unremarkable and there was no evidence of delusions or 
hallucinations.  The examiner, in assessing the veteran's 
judgment, indicated that he understood the outcome of his 
behavior; and in assessing his insight, indicated that he 
understood that he had a problem.  The examiner found that 
the veteran did not have inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts.  He impulse control was assessed as fair 
and he was able to maintain minimal personal hygiene and had 
no problems with activities of daily living.  Both his 
immediate and recent memory were mildly impaired, while his 
remote memory was normal.  The diagnoses included PTSD, 
recurrent depressive disorder, and history of alcohol abuse 
in full sustained remission.  The GAF score was 60.  The 
examiner noted that the GAF score reflected the primary 
diagnosis of PTSD and that the other diagnoses, as well as 
passive-aggressive and obsessive-compulsive traits were all 
secondary to his PTSD.  The examiner opined that the 
veteran's general presentation and level of functioning 
appeared consistent with the earlier October 2003 VA 
psychiatric examination, with the exception that it was 
recommended that he quit his job in November 2004 and that 
the most recent increase in symptoms appeared to be related 
to marital conflicts that had escalated.  The examiner 
further opined that the veteran's PTSD symptoms did not cause 
total occupational and social impairment  

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired cognition 
judgment, or abstract thinking.  Although the veteran reports 
problems with anger and irritability, sleep disturbance, 
nightmares, anxiety, intrusive thoughts, social isolation and 
short-term memory problems and the objective evidence 
indicates some evidence of vague suicidal ideation, as well 
as mild impairment of immediate and short-term memory, the 
objective evidence does not support the conclusion that it 
significantly impacts his ability to work.  In this respect, 
the Board acknowledges that the veteran quit working during 
the appellate period, and was awarded SSA disability benefits 
from November 2004 for anxiety disorders and personality 
disorders.  However, as noted previously, the SSA award was 
based on medical opinions that were based on psychiatric 
diagnoses, that while including PTSD, also included 
nonservice-connected diagnosed disabilities.  The September 
2008 VA examiner, after reviewing all the medical evidence of 
record and interviewing the veteran, specifically opined that 
his PTSD symptoms did not cause total occupational and social 
impairment and noted that the veteran had voluntarily taken 
on more responsibility at his place of employment prior to 
his quitting, that put him in conflict with management and 
that his quitting the job was also due in part to his 
diagnosed hypertension.  Moreover, the examiner noted that 
the veteran had worked at that job for 33 years prior to his 
leaving and that he had never considered another job or 
vocational rehabilitation.  The Board finds this opinion to 
be particularly probative as it was based on a complete 
review of the veteran's claims files, including his VA and 
private treatment records, as well as the available SSA 
records.  Further, the medical opinions of record that state 
that the veteran was unable to continue to work at his 
present place of employment, clearly include diagnoses other 
than PTSD as part of the basis for such opinions and there is 
no indication that the medical providers offering these 
opinions reviewed the veteran's claims files or attempted to 
evaluate his service-connected PTSD exclusively, in making a 
determination about the severity of his symptoms.  The 
evidence of record further indicates that the veteran has 
never been hospitalized because of his PTSD symptoms.  

Likewise, while the veteran is three times divorced and 
experiencing current difficulty in his 4th marriage, the 
evidence shows that he maintains relationships with his 
children by previous marriages, as well as with his 
grandchildren and at least one brother.  He also continues to 
be involved with his church and its prison ministries.  
Moreover, the September 2008 VA examiner, based on a review 
of the veteran's claims file and examination and noting that 
the veteran's symptoms had recently worsened, assessed a GAF 
score indicative of no more than moderately severe.  As noted 
above, the Board finds this opinion to be particularly 
probative as it was based on a complete review of the 
veteran's claims file, as well as an examination, and the 
examiner provided a thorough explanation of the medical 
records reviewed and a detailed rationale for the proffered 
opinions.  There is no other evidence of social or work 
functioning impairment that would warrant an increased 
evaluation.  Moreover, social impairment alone may not be a 
basis for the disability rating.  38 C.F.R. § 4.126(b).  
Finally, the objective findings reported on mental status 
examination, including coherent thought process, with no 
indication of delusions or hallucinations, obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, do not support the conclusion that the 
disability is of the severity contemplated for a 70 percent 
evaluation under Code 9411.

As noted above, the September 2008 VA examiner assigned the 
veteran a GAF score of 60 attributed to his diagnosed PTSD.  
As noted above, GAF scores ranging between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  
Taking into consideration the veteran's GAF score associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the September 2008 VA 
psychiatric examination, the Board finds that the veteran's 
occupational and social impairment due to PTSD represents no 
more than a 50 percent disability rating.  In this regard, 
the Board acknowledges that the VA examiner assigned the 
veteran a GAF score of 60, indicative of moderate impairment, 
at the time of his examination.  However, although the 
examination report notes the veteran complained of vague 
suicidal ideation and difficulty with anger and irritability, 
there is no indication of other commensurate symptoms such as 
severe obsessional rituals, intermittently illogical, obscure 
or irrelevant speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance, as 
contemplated in the criteria for a 70 percent disability 
rating.  Finally, for the reasons noted above, the Board 
finds most probative the September 2008 VA examiner's opinion 
that the veteran's PTSD symptoms were no more than moderate 
as reflected by the examiner's rationale and his assignment 
of the GAF score of 60.  Nieves-Rodriguez v. Peake, supra.  

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD since September 4, 2008.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
higher rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD exclusively, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


ORDER

An initial disability rating in excess of 30 percent for PTSD 
prior to September 4, 2008, is denied.

An initial disability rating in excess of 50 percent for PTSD 
since September 4, 2008, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


